Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Amended claims 1, 3, 13, 16, 20, and 36-52 are pending and remain for further examination.

The New Grounds of Rejection
Applicant’s arguments and amendments with respect to the rejection(s) of claims 1, 3, 13, 16, 20, and 36-52 filed on September 21, 2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new references. Applicant’s amendment necessitated the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 20, 36-38, 41-45, 47, and 50-52 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Gadwale (U.S. Patent No. 9,519,888 B2) in view of Siracusa et al (U.S. Patent Application Publication No. 2016/0357761 A1).

As to claim 1, Gadwale discloses a device (figure 1, email server), comprising: a processor; and storage accessible to the processor and bearing instructions executable by the processor (email server including processor and storages RAM and ROM, which is well-known in the art before the effective filling data of the claimed invention) to:  identify content in a message based on optional criteria (file size / file type) (figures 1-2, column 3 lines 5-16 & 36-46, email server identify content in a message); alter the message based on the identification (figure 1, column 3 lines 5-16, figure 2, column 3 lines 30-48, email server removing attachments based on criteria such as file size, file type etc.); and one or more of: transmit the altered message to the recipient, present the 
However, Gadwale does not explicitly discloses that identify content in a message as relevant to a recipient of the message, the content identified as relevant to the recipient based on a correlation of a keyword in the message with data in a database.
Siracusa et al disclose a device (figure 7, system), comprising: a processor; and storage accessible to the processor and bearing instructions executable by the processor (system including processor and storages RAM and ROM, which is well-known in the art before the effective filling data of the claimed invention) to: identify content in a message as relevant to a recipient of the message, the content identified as relevant to the recipient based on a correlation of a keyword in the message with data in a database (pars. 0026-0027, figure 3, par. 0090, to determine information is relevant to the identification of potential recipients, parse an email message to identify one or more keywords that relevant to the potential recipients based on a historical events database).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Siracusa et al as stated above with the device of Gadwale for identifying content in a message as relevant to a recipient of the message because it would have improved and more user-friendly way to selection of the recipients among all of available contacts that the user wishes to interact or communicate.
As to claim 3, Siracusa et al discloses that the keyword is identified based on one or more of: at least one previous action of the recipient, at least one previous action of a sender of the message (pars. 0003 & 0026, context based on keywords, which from email of recipients the user has interacted with in the past).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Siracusa et al as stated above with the device of Gadwale for identifying content in a message as relevant to a recipient of the message because it would have improved and more user-friendly way to selection of the recipients among all of available contacts that the user wishes to interact or communicate.

As to claims 36-37, Siracusa et al discloses that the database comprises a relational database (par. 0023), and the relational database associates the keyword with one or more types of content associated with the keyword (pars. 0003 & 0026).

As to claim 38, Siracusa et al discloses that the data in the database indicates input from the recipient that specifies types of content that are relevant to the recipient (par. 0062).

As to claims 41-43, Siracusa et al discloses that the data in the database is related to a particular subject associated with the recipient (pars. 0003, 0005, 0026), wherein the particular subject is associated with the recipient based on a communication from the recipient to another person and/or that has been opened by the 

As to claims 44-45, Siracusa et al discloses that the data in the database is related to a particular type of content associated with the recipient and one or more past Internet searches of the recipient (par. 0062).

As to claim 47, Siracusa et al discloses that the keyword is identified based on one or more of: at least one previous action of the recipient specifying one or more types of content that are relevant, at least one previous action of a sender of the message specifying one or more types of content that are relevant (pars. 0003 & 0026, context based on keywords, which from email of recipients the user has interacted with in the past).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Siracusa et al as stated above with the device of Gadwale for identifying content in a message as relevant to a recipient of the message because it would have improved and more user friendly way to selection of the recipients among all of available contacts that the user wishes to interact or communicate.


As to claims 20 and 50-52, they are also rejected for the same reasons set forth to rejecting claims 1 and 41-43 above, since claims 20 and 50-52 are merely a program product (CRSM) for the apparatus defined in the claims 1 and 41-43, also claims 20 and 50-52 do not teach or define any new limitations than above rejected claims 1 and 41-43.

Claims 39-40 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Gadwale (U.S. Patent No. 9,519,888 B2) in view of Siracusa et al (U.S. Patent Application Publication No. 2016/0357761 A1) as applied to claim 1, above, and further in view of Brisebois et al (U.S. Patent No. 9,349,016 B1).

As to claims 39-40, neither Gadwale nor Siracusa discloses that the keyword is identified based on a job title in an email different from the message, wherein the keyword is in the job title.
Brisebois et al disclose that in the content of the communication the keyword identified based on a job title in an email different from the message, wherein the keyword is in the job title (figure 2, column 10 line 56 to column 11 line 24, column 19 lines 11-29, metadata include job title).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Brisebois et al as stated above with the combination of Gadwale and Siracusa et al for identifying job title of a recipient of the message because it would have improved and more user-friendly 

Claim 46 is rejected under AIA  35 U.S.C. 103 as being un-patentable over Gadwale (U.S. Patent No. 9,519,888 B2) in view of Siracusa et al (U.S. Patent Application Publication No. 2016/0357761 A1) as applied to claim 1, above, and further in view of Karale (U.S. Patent No. 9,961,047 B1).

As to claim 46, neither Gadwale nor Siracusa discloses that identify the content in the message based on unzipping a zip file forming part of the message and then parsing an unzipped file for data relevant to the recipient, the unzipped file unzipped from the zip file.
Karale discloses that identify the content in the message based on unzipping a zip file forming part of the message and then parsing an unzipped file for data relevant to the recipient, the unzipped file unzipped from the zip file (figure 1, column 11 lines 14-29, receive firewall messages , unzip if necessary, and forward for further process).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Karale as stated above with the combination of Gadwale and Siracusa et al for unzip a zip file for process because it would have improved and more user-friendly way to selection of the recipients among all of available contacts that the user wishes to interact or communicate and also improved the security of the recipients.

Claims 13, 16, and 48 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Gadwale (U.S. Patent No. 9,519,888 B2) in view of Oliver et al (U.S. Patent Application Publication No. 2007/0043817 A1).

As to claim 13, Gadwale teaches a method (figure 2), comprising: identifying content in a message based on optional criteria (file size / file type) (figures 1-2, column 3 lines 5-16 & 36-46, email server identify content in a message); altering the message by removing the content from the message based on the identifying of the content (figure 1, column 3 lines 5-16, figure 2, column 3 lines 30-48 and 59-61, email server removing attachments based on criteria such as file size, file type etc.); and one or more of: transmitting the altered message to the recipient, presenting the altered message on a display (figure 1, column 3 lines 21-29, figure 2, column 3 lines 49-55, providing portion of the altered email including link(s) to a recipient).
However, Gadwale does not explicitly discloses that identifying content in a message as irrelevant to a recipient of the message, the content identified as irrelevant to the recipient based on a comparison of data from the message to data in a database that indicates keywords.
Oliver et al teach a method (see abstract, figure 2), comprising: identifying content in a message as irrelevant to a recipient of the message, the content identified as irrelevant to the recipient based on a comparison of data from the message to data in a database that indicates keywords (pars. 0023-0024 & 0028-0029); and altering the message by removing the content from the message based on the identifying of the content as irrelevant to the recipient (par. 0024).


As to claim 16, Gadwale teaches that presenting the altered message on the display and providing a text indication on the display concurrently with the altered message, the text indication indicating that the content has been determined to be irrelevant to the recipient (figure 2, column 3 lines 53-55, adding description of how to access the attachment(s) to the altered email, which implies that email is altered because size of email or type of email is irrelevant to the recipient).

As to claim 48, Oliver et al teach that the data in the database indicates one or more particular topics relevant to the recipient (figure 1 par. 0040, pars. 0048-0049, pars. 0070-0071, par. 0074, database store the data/information related to the recipients).

Claim 49 is rejected under AIA  35 U.S.C. 103 as being un-patentable over Gadwale (U.S. Patent No. 9,519,888 B2) in view of Oliver et al (U.S. Patent Application Publication No. 2007/0043817 A1) as applied to claim 13, above, and further in view of Karale (U.S. Patent No. 9,961,047 B1).
As to claim 49, neither Gadwale nor Oliver discloses that identify the content in the message based on unzipping a zip file forming part of the message and then parsing an unzipped file for data relevant to the recipient, the unzipped file unzipped from the zip file.
Karale discloses that identify the content in the message based on unzipping a zip file forming part of the message and then parsing an unzipped file for data relevant to the recipient, the unzipped file unzipped from the zip file (figure 1, column 11 lines 14-29, receive firewall messages , unzip if necessary, and forward for further process).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Karale as stated above with the combination of Gadwale and Oliver et al for unzip a zip file for process because it would have improved and more user-friendly way to selection of the

Response to Arguments
Applicant’s amendments and arguments with respect to the claims 1, 3, 13, 16, 20, and 36-52 filed on September 21, 2021 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new references. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejection of claims 1, 3, 13, 16, 20, and 36-52).




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            December 08, 2021